Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election without traverse of Group II, claims 2-5 & 14 in reply filed 12/1/21 is acknowledged.  
2.	Claims withdrawn:
Claims 1, 6-13 & 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), of Provisional Application 62631173, filed 02/15/2018, is acknowledged.  
4. 					Drawings
The drawings filed on 8/14/20 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.				Deposit Requirement
Claims 2-5 & 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the [plasmid/microorganism/vector] is required to practice the claimed invention.  As such the [plasmid/microorganism/vector] must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the [plasmid/microorganism/vector]. The Saccharomyces cerevisiae strain MBG5038 or strain MBG5012 or strain Ethanol Red RTM or Accession No. V14/007039 or Accession No. NRRL Y67549 or Accession No. NRRL Y67700]. If a deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that (a) during pendency of the application, access to the invention will be afforded to the Commissioner upon request, (b) all restrictions upon availability to the public will be irrevocable removed upon granting of the patent, (c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer, (d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807) and (e) the deposit will be replaced if it should ever become inviable.
Claims 2-5 & 14 are rejected under 35 U.S.C. § 112, first paragraph, for the reasons set forth in the objection to the specification.
7.				35 U.S.C. § 101  
35 U.S.C.  § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".
	Claims 2, 3, 5 & 14 are rejected under 35 U.S.C.  § 101 because the claimed invention is directed toward non-statutory subject matter.
Claims 2, 3, 5 & 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., --U.S.—(June 13, 2013). 
Claims 2, 3, 5 & 14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 2, 3, 5 & 14 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Claims 2, 3, 5 & 14 are directed to various strains of Saccharomyces cerevisiae MBG5038 or strain MBG5012 or strain Ethanol Red RTM or Accession No. V14/007039 or Accession No. NRRL Y67549 or Accession No. NRRL Y67700, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the naturally occurring Saccharomyces cerevisiae (without a specific modification or altered property compared to the wild-type) or a natural existing microorganism. Addition of a fermentation growth media or providing xylose as a carbon source does not alter the properties of the naturally occurring Saccharomyces cerevisiae. Therefore Saccharomyces cerevisiae obtained from natural source(s) are not markedly different than claimed and is considered to be a ‘product of nature’ exception. The limitation that an a fermenting organism having properties that are about the same as that of Saccharomyces cerevisiae strain MBG5038 or a derivative of Saccharomyces cerevisiae strain MBG5038 having defining characteristics of Saccharomyces cerevisiae strain MBG5038 or the other strains without a specific distinguishing property or alteration of the genetic make of the strains isolated from nature are not markedly different than the claimed derivatives. Hence is not patent eligible. 
 While claims recite a “having defining characteristics of Saccharomyces cerevisiae” among other – fail to specify any altered property, and therefore not sufficient to amount to significantly more or marked different characteristics and is not sufficient to amount to more than the judicial exception.  
Therefore, the unmodified Saccharomyces cerevisiae which is assigned deposit number(s) is no different than the naturally-occurring Saccharomyces cerevisiae or a 
8.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recite the phrase “defining characteristics”, without a clear meaning or definition to the phrase. Specifying the characteristic(s) (as in claim 4) will overcome this rejection. 
Claims 3, 5 & 14 are included in the rejection for failing to correct the defect present in the base claim(s).
9.	IDS filed 8/14/20 is acknowledged. A signed copy of the IDS was previously provided with the Restriction Requirement mailed 10/7/21.
10.	U.S. Patent #11214810 is cited as a prior art of interest and for the record, but is not used in any rejection. 
11.	No claim is allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940